                             UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      WESTERN DIVISION


CHRISTINA STENSLAND,                                              FILE#: CIV:18-5062
Individually, and as the Administrator ofthe
ESTATE OF CADE STENSLAND,and as
Guardian for C.S., B.S., and E.S.,

               Plaintiff,

V.                                                         DEFENDANTS'THIRD-PARTY
                                                                 COMPLAINT AGAINST
CAVALLO BUS LINES,INC., and                                MOTOR COACH INDUSTRIES
CAVALLO BUS LINES, LLC,                               INTERNATIONAL,INC., AND MOTOR
                                                          COACH INDUSTRIES,INC.
               Defendants and Third Party
               Plaintiffs


V.



MOTOR COACH INDUSTRIES
INTERNATIONAL,INC., and MOTOR
COACH INDUSTRIES,INC.

                Third-Party Defendants.


       Cavallo Bus Lines, Inc., and Cavallo Bus Lines, LLC,(collectively "Cavallo"), for their

third-party Complaint against Third Party Defendants Motor Coach Industries International, Inc.,

and Motor Coach Industries, Inc., state and allege as follows:

                                            PARTIES

       1.      Plaintiff Christina Stensland is domiciled in and is a citizen of the state of Iowa

with an address of 1620 Arthur Avenue, Larchwood,Iowa 51241.

       2.      On January 25,2018, Plaintiff was duly appointed and qualified as Administrator

of the Estate of Cade Stensland in the Iowa District Court for Lyon County.
        3.       Charlotte Stensland, Bristol Stensland, and Elliott Stensland are the children of

Cade Stensland and Plaintiff and are citizens of the state ofIowa residing with their mother, the

Plaintiff.


        4.       At all times relevant to this action, Defendant Cavallo Bus Lines, Inc., was an

Illinois corporation with a principal address of509 Illinois Aye., Gillespie, IL 62033. At all

times material to this action. Defendant Cavallo Bus Lines, Inc., owned and operated a

transportation company which transported passengers to destinations within the United States.

        5.       At all times relevant to this action. Defendant Cavallo Bus Lines, LLC, was an

Illinois limited liability company with a principal address of 509 Illinois Ave., Gillespie, IL

62033. At all times material to this action. Defendant Cavallo Bus Lines, Inc., owned and

operated a transportation company which transported passengers to destinations within the

United States.


        6.       Upon information and belief, Third-Party Defendant Motor Coach Industries

International, Inc., is a Delaware Corporation with a principal place of business at 200 East

Oakton Street, Des Plaines, IL 60018.

        7.       Upon information and belief, Motor Coach Industries, Inc., is a Delaware

Corporation with a principal place of business at 200 East Oakton Street, Des Plaines, IL 60018.

Both entities will hereinafter be collectively referred to as "MCI".

                                         JURISDICTION

       8.        Jurisdiction is based upon diversity of citizenship in accordance with 28 U.S.C. §

1332 (a)(1).

       9.        This third-party complaint is made and filed in accordance with Rule 14(a) of the

Federal Rules of Civil Procedure.
                                  GENERAL ALLEGATIONS


        10.    On December 21, 2017, at approximately 8:30 p.m., a Cavallo Bus Lines, Inc.,

tour bus (hereinafter "bus") owned and operated by Cavallo was traveling eastbound on

Interstate 90 near mile marker 79 in Pennington County, South Dakota, when it abruptly lost

power, including its lights.

        11.    The bus was a Motor Coach Industry J4500, with a Unit Number of 66377 (the

"bus"), manufactured by MCI.

        12.    Upon information and belief, the driver, Ms. Kristie Monaghan, unintentionally

activated the "Master Power Switch"(or ignition switch) and moved it to the off position.

        13.    This in turn caused the bus to lose power.

        14.    The bus, as designed, has a defective design in that the "Master Power Switch,"

has both a physical design defect and an electronic design defect.

       15.     The physical design of the "Master Power Switch" allows for easy, unintentional

activation.


       16.     Likewise, the bus lacked the adequate warnings and instructions concerning the

"Master Power Switch's"(a) identification,(b)functionality,(c) proper use, and (d) warnings

about foreseeable misuse.


       17.     The defective design and/or inadequate warning allowed an unintentional

activation of the subject ignition switch.

       18.     As a result of the power loss, the bus came to a stop in the middle of the two east-

bound lanes of Interstate 90.

       19.     Concurrently, Mr. Stensland was also traveling eastbound on Interstate 90 in

Pennington County, South Dakota.             1
       20.       Mr. Stensland's vehicle, a Ford Econoline E250, struck the rear portion of the

unlit, stopped bus.

       21.       Mr. Stensland sustained fatal injuries in the crash.

       22.       But for the unintentional activation of the subject ignition switch, this accident

       would not have occurred.


                COtJNT ONE OF THIRD-PARTY COMPLAINT AGAINST MCI:
                                          CONTRIBUTION


       23.       Defendant and Third-party Plaintiffs reallege paragraphs 1-22 as if specifically set

forth herein.


       24.       Plaintiff has sued alleging that Cavallo is liable to Plaintiff for the injuries caused

to and death of Mr. Stensland allegedly resulting from the bus losing power.

       25.       If Cavallo is found to be liable to Plaintifffor any damages, which liability is

expressly denied, such liability would arise from the acts or omissions of MCI. Any joint

liability between the parties would be disproportionate in terms of fault so as to render

inequitable an equal distribution between them of common liability. Therefore, Cavallo is

entitled to a determination of the relative degrees of fault and contribution from MCI.

             COUNT TWO OF THIRD-PARTY COMPLAINT AGAINST MCI:
                          STRICT LIABILITY(DEFECTIVE DESIGN)



       26.       Defendant and Third-party Plaintiffs reallege paragraphs 1-25 as if specifically set

forth herein.


       27.       MCI, as manufacturer of the bus, is strictly liable for the physical harm caused by

the bus's defective design.
       28.     The bus, as designed, and as a result of the defective design of the "Master Power

Switch" alleged herein, was in a defective condition unreasonably dangerous to the user or

consumer.



       29.     The bus, as designed, and as a result of the defective design of the "Master Power

Switch" alleged herein, was in this defective condition when it left MCI,the manufacturer.

       30.     The "Master Power Switch" was defectively designed because, despite controlling

critical vehicle functions, it was identical(or nearly identical) in size, shape, and manner of

operation as several other switches on the same switch panel in the bus.

       31.     The "Master Power Switch" was defectively designed because, despite the fact

that it was not necessary to be actuated while the bus was in motion, it was not easily visible by

the bus driver while operating the bus, and was positioned in close proximity to other switches

that MCI should have reasonably foreseen would have had to be actuated by the bus driver

during ordinary over-the-road operation ofthe bus.

       32.     The "Master Power Switch" and related systems were defectively designed

because actuation of the switch from the "ON" to "OFF" position, even while the bus was in

motion, resulted in a complete shutdown of the bus's electrical system, including exterior

lighting.

        33.    The "Master Power Switch" was defectively designed because it required such

little force to actuate that it was reasonably foreseeable that it could and would be inadvertently

actuated by a bus driver.

        34.    The foreseeable risks of harm posed by the defectively designed "Master Power

Switch" could have been reduced or avoided by MCTs adoption of a reasonable alternative
design that included alternate physical switch designs, alternate switch locations, and/or an

alternate manner of operation.

       35.      The omission of this alternative design rendered the product not reasonably safe.

       36.      The defective design made or rendered the product unreasonably dangerous.

       37.      This defective design was the cause of the damages suffered by the Plaintiff.

             COUNT THREE OF THIRD-PARTY COMPLAINT AGAINST MCI:
                         STRICT LIABILITY(FAILURE TO WARN)



       38.      Defendant and Third-party Plaintiffs reallege paragraphs 1-37 as if specifically set

forth herein.


       39.      A danger existed associated with a foreseeable use of the bus as designed.

       40.      An inadequate warning was given regarding the danger associated with the design

of the "Master Power Switch." No warning was provided to foreseeable end users regarding the

dangers associated with the design or operation of the "Master Power Switch" on the bus.

       41.      Users were not warned that inadvertent operation of the "Master Power Switch"

while the bus was being driven down the road would result in a complete and total shutdown of

the critical electrical systems, including engine operation and exterior lighting.

       42.      Similarly, users were not warned that the "Master Power Switch" was nearly

identical in location, appearance, and manner of function as several other oft-used switches on

the bus.


       43.      As a result of the lack of adequate warnings, the bus, and "Master Power Switch"

were rendered defective and unreasonably dangerous.

       44.      This defective and unreasonably dangerous condition existed at the time it left the

control ofthe manufacturer, MCI.
       45.          The bus and "Master Power Switch" were expected to and did reach Cavallo

without a substantial unforeseeable change in the condition that it was in when it left the MCTs

control.


       46.         This defective condition was the legal cause of Mr. Stensland's injuries.

                 COUNT FOUR OF THIRD-PARTY COMPLAINT AGAINST MCI:
                                        NEGLIGENT DESIGN



       47.         Defendant and Third-party Plaintiffs reallege paragraphs 1-46 as if specifically set

forth herein.

       48.         MCI owed a duty to use the amount of care in the design of its bus and the

"Master Power Switch" that a reasonably careful manufacturer would use in similar

circumstances to avoid exposing others to a foreseeable risk of harm.

       49.         MCI is negligent due to the failure to fulfill and breach of this duty.

       50.         MCI knew or should have known ofthe likelihood and severity ofthe potential

harm associated with the defective product.

       51.         The negligent design was the proximate and actual cause of Mr. Stensland's

injuries and death.

        52.        Mr. Stensland suffered damages as a result of MCI's defective design.

                 COUNT FIVE OF THIRD-PARTY COMPLAINT AGAINST MCI:
                                 NEGLIGENT FAILURE TO WARN



           53.     Defendant and Third-party Plaintiffs reallege paragraphs 1-52 as if specifically set

forth herein.


           54.     Injury could have been reasonably anticipated if an adequate warning was not

given for Cavallo's reasonably foreseeable use ofthe bus and "Master Switch" as designed.
       55.      MCI owed a duty to give adequate warning of known or reasonably anticipated

dangers of the bus and "Master Power Switch."

       56.      MCI breached this duty.

       57.      The danger or potentiality of this danger was not obvious or actually known to

Cavallo or Plaintiff.

       58.      This failure to warn was the cause of the Plaintiffs damages and Mr. Stensland's

injuries and death.

    WHEREFORE,Cavallo prays for judgment against MCI as follows:

       A. pFor judgment in Cavallo's favor on its claims against MCI;

       B. For any and all economic and non-economic damages Cavallo may be entitled to

             imder law, including reasonable attorneys fees, costs, and disbursements; and

       C. For all other appropriate relief to which Cavallo is entitled under the law.

                          TRIAL BY JURY IS HEREBY DEMANDED

Dated: October          2018.

                                           GUNDERSON,PALMER,NELSON
                                              & ASHMORE,LLP




                                                 J. Wisman P^rhfer
                                                 K^elyn A. Cook
                                                 Attomeys for Defendants, Cavallo Bus Lines,
                                                 LLC and Cavallo Bus Lines, Inc.
                                                 506 Sixth Street
                                                 P.O. Box 8045
                                                 Rapid City, SD 57709
                                                 Telephone:(605) 342-1078
                                                 Telefax: (605)342-9503
                                                 E-mail: cpalmer@gpna.com
                                                         katie@gpna.com
